DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-4, 11-16 and 20-36 are pending.
Claims 1, 2, 11, 22, 23, 25, 27, 28 and 30 are amended.
Claims 5-10 and 17-19 are cancelled.
Claims 31-36 are added.
Claims 1-4, 11-16 and 20-36 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 02/23/2022 have been fully considered but they are not persuasive.
35 USC §112(f)
Regarding claim 27, the applicant refers to the structures shown in FIGs. 1-4 and the algorithms disclosed in FIGs. 9-11 (Remarks, page 8)
35 USC §103 Rejections
Regarding claim 1, the applicant argues that 3GPP ‘235 in view of 3GPP ‘810 does not teach “initializing a sequence generator with a seed, wherein the seed is based on the type associated with the sidelink communication, the type being at least one of a second stage sidelink control information (SCI) communication, a Phase-tracking Reference Signal (PTRS) communication, or a Physical Sidelink Feedback Channel (PSFCH) communication”
In response to applicant’s argument, the examiner respectfully disagrees.
3GPP ‘235 discloses initializing a sequence generator with a seed as shown below

    PNG
    media_image1.png
    133
    1064
    media_image1.png
    Greyscale


wherein the seed is based on the type associated with the sidelink communication, the type being a second stage sidelink communication.  For example, 3GPP ‘235 discloses that the PSSCH DMRS is used for the 2nd stage SCI decoding as well as SL-SCH decoding, the random seed needs to be dependent on the parameters given by the 2nd stage SCI (See page 18, first paragraph)
Regarding claims 22 and 27 recite similar features of claim 1 are also rejected for the same reason set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 11-16 and 20-36 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN (USA, November 18th-22nd, 2019_R1-1913235) hereinafter “3GPP ‘235” in view of 3GPP TSG RAN (USA, November 18th-22th, 2019, R1-1912810) hereinafter “3GPP ‘810”
As per claim 1, 3GPP ‘235 discloses a method of wireless communication, comprising:
determining a type associated with a sidelink communication (3GPP ‘235, Section 2.1.1, Observation 1, If the number of PSSCH resources indicated by SCI is less than the total number of transmission of a TB, regardless of whether HARQ feedback is enabled or which cast type is associated; See Observation 2)
initializing a sequence generator with a seed, wherein the seed is based on the type associated with the sidelink communication, the type being at least one of a second stage sidelink control information (SCI) communication, a Phase-tracking Reference Signal (PTRS) communication, or a Physical Sidelink Feedback Channel (PSFCH) communication

    PNG
    media_image1.png
    133
    1064
    media_image1.png
    Greyscale

(3GPP ‘235, page 18, the PSSCH DMRS is used for the 2nd stage SCI decoding as well as SL-SCH decoding, the random seed needs to be dependent on the parameters given by the 2nd stage SCI )
3GPP ‘235 does not explicitly disclose utilizing the sequence generator to facilitate transmitting at least a portion of the sidelink communication (3GPP ‘810, page 5, Proposal 8: Similar to the scrambling sequence of PSCCH, the scrambling sequence of SCI stage 2 can be a gold sequence.  This design facilitates early termination of SCI stage 2 polar decoding in case of miss detection of PSCCH)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘810 related to utilize the sequence generator to facilitate transmitting at least a portion of the sidelink communication and have modified the teaching of 3GPP ‘235 in order to improve transmission efficiency (Introduction)

As per claim 2, 3GPP ‘235 in view of 3GPP ‘810 disclose the method of claim 1, wherein the type associated with the sidelink communication is the second stage SCI communication (3GPP ‘235, page 18, the 2nd stage SCI)

As per claim 3, 3GPP ‘235 in view of 3GPP ‘810 disclose the method of claim 2, wherein the utilizing comprises utilizing the sequence generator to scramble coded bits of the second stage SCI communication (3GPP ‘810, page 2, Agreements: scrambling operation for the 2nd stage SCI with PSSCH) 

As per claim 4, 3GPP ‘235 in view of 3GPP ‘810 disclose the method of claim 2, wherein the initializing comprises selecting the seed based on a pre-configuration of the seed according to a corresponding resource pool (3GPP ‘810, page 3, one value of the above set is (pre) configured for the sub-channel size for the resource pool)

As per claim 11, 3GPP ‘235 in view of 3GPP ‘810 disclose the method of claim 1, wherein the type associated with the sidelink communication is the PTRS communication, and wherein the utilizing comprises utilizing the sequence generator to transmit the PTRS communication (3GPP ‘235, page 35, The 2nd stage SCI transmission is rate-matched around REs for all the possible sidelink PT-RS if MCS is not present in the 1st stage SCI)

As per claim 12, 3GPP ‘235 in view of 3GPP ‘810 disclose the method of claim 11, wherein the initializing comprises selecting the seed based on a pre-configuration of the seed according to a corresponding resource pool (3GPP ‘810, page 3, One value of the above set is (pre)configured for the sub-channel size for the resource pool)

As per claim 13, 3GPP ‘235 in view of 3GPP ‘810 disclose the method of claim 11, wherein the initializing comprises calculating the seed from a cyclic redundancy check (CRC) of a corresponding first stage sidelink control information (SCI) communication (3GPP ‘810, page 6, Proposal 10: The scrambling sequence for PSSCH is a gold sequence with initialization value based on SCI stage 1 CRC)

As per claim 14, 3GPP ‘235 in view of 3GPP ‘810 disclose the method of claim 11, wherein the initializing comprises calculating the seed from a cyclic redundancy check (CRC) of a corresponding second stage sidelink control information (SCI) communication (3GPP ‘810, page 6, Proposal 10: The scrambling sequence for PSSCH is a gold sequence with initialization value based on SCI stage 2 CRC)

As per claim 15, 3GPP ‘235 in view of 3GPP ‘810 disclose the method of claim 11, wherein the initializing comprises calculating the seed from a source identifier associated with the PTRS communication (3GPP ‘235, page 35, The 2nd stage SCI transmission is rate-matched around REs for all the possible sidelink PT-RS if MCS is not present in the 1st stage SCI)

As per claim 16, 3GPP ‘235 in view of 3GPP ‘810 disclose the method of claim 11, wherein the initializing comprises calculating the seed from a destination identifier associated with the PTRS communication (3GPP ‘235, page 35, The 2nd stage SCI transmission is rate-matched around REs for all the possible sidelink PT-RS if MCS is not present in the 1st stage SCI)

As per claim 20, 3GPP ‘235 in view of 3GPP ‘810 disclose the method of claim 1, wherein the type associated with the sidelink communication is a Physical Sidelink Feedback Channel (PSFCH) communication (3GPP ‘235, page 3, sidelink including SCI, PSCCH, PSSCH, PSFCH)

As per claim 21, 3GPP ‘235 in view of 3GPP ‘810 disclose the method of claim 20, wherein the initializing comprises selecting the seed based on a pre-configuration of the seed according to a corresponding resource pool (3GPP ‘810, page 3, One value of the above set is (pre)configured for the sub-channel size for the resource pool)

As per claim 22, 3GPP ‘235 discloses a wireless communication device comprising: 
a transceiver (3GPP ‘235, UE comprises a transceiver); a memory (3GPP ‘235, UE includes a memory); and at least one processor coupled to the transceiver and the memory, wherein the at least one processor and memory are configured to: 
determine a type associated with a sidelink communication (3GPP ‘235, Section 2.1.1, Observation 1, If the number of PSSCH resources indicated by SCI is less than the total number of transmission of a TB, regardless of whether HARQ feedback is enabled or which cast type is associated…; See also Observation 2)
initialize a sequence generator with a seed, wherein the seed is based on the type associated with the sidelink communication, the type being at least one of a second stage sidelink control information (SCI) communication, a Phase-tracking Reference Signal (PTRS) communication, or a Physical Sidelink Feedback Channel (PSFCH) communication

    PNG
    media_image1.png
    133
    1064
    media_image1.png
    Greyscale

(3GPP ‘235, page 18, the PSSCH DMRS is used for the 2nd stage SCI decoding as well as SL-SCH decoding, the random seed needs to be dependent on the parameters given by the 2nd stage SCI )
3GPP ‘235 does not explicitly disclose utilizing the sequence generator to facilitate transmitting at least a portion of the sidelink communication (3GPP ‘810, page 5, Proposal 8: Similar to the scrambling sequence of PSCCH, the scrambling sequence of SCI stage 2 can be a gold sequence.  This design facilitates early termination of SCI stage 2 polar decoding in case of miss detection of PSCCH)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘810 related to utilize the sequence generator to facilitate transmitting at least a portion of the sidelink communication and have modified the teaching of 3GPP ‘235 in order to improve transmission efficiency (Introduction)

As per claim 23, 3GPP ‘235 in view of 3GPP ‘810 disclose the wireless communication device of claim 22, wherein the type associated with the sidelink communication is the PTRS communication, and wherein the utilizing comprises utilizing the sequence generator to transmit the PTRS communication (3GPP ‘235, page 35, The 2nd stage SCI transmission is rate-matched around REs for all the possible sidelink PT-RS if MCS is not present in the 1st stage SCI)

As per claim 24, 3GPP ‘235 in view of 3GPP ‘810 disclose the wireless communication device of claim 23, wherein the at least one processor configured to initialize the sequence generator with the seed is configured to calculate the seed from a cyclic redundancy check (CRC) of a corresponding first stage sidelink control information (SCI) communication (3GPP ‘810, page 6, Proposal 10: The scrambling sequence for PSSCH is a gold sequence with initialization value based on SCI stage 2 CRC)

As per claim 25, 3GPP ‘235 in view of 3GPP ‘810 disclose the method of claim 22, wherein the type associated with the sidelink communication is the PSFCH communication (3GPP ‘235, page 3, sidelink including SCI, PSCCH, PSSCH, PSFCH)

As per claim 26, 3GPP ‘235 in view of 3GPP ‘810 disclose the method of claim 25, wherein the at least one processor configured to initialize the sequence generator with the seed is configured to select the seed based on a pre-configuration of the seed according to a corresponding resource pool (3GPP ‘810, page 3, One value of the above set is (pre)configured for the sub-channel size for the resource pool)

As per claim 27, 3GPP ‘235 discloses an apparatus for wireless communication comprising: 
means for determining a type associated with a sidelink communication (3GPP ‘235, Section 2.1.1, Observation 1, If the number of PSSCH resources indicated by SCI is less than the total number of transmission of a TB, regardless of whether HARQ feedback is enabled or which cast type is associated…; See also Observation 2), the type being at least one of a second stage sidelink control information (SCI) communication, a Phase-tracking Reference Signal (PTRS) communication, or a Physical Sidelink Feedback Channel (PSFCH) communication (3GPP ‘235, page 18, the PSSCH DMRS is used for the 2nd stage SCI decoding)
means for initializing a sequence generator with a seed, wherein the seed is based on the type associated with the sidelink communication 

    PNG
    media_image1.png
    133
    1064
    media_image1.png
    Greyscale

(3GPP ‘235, page 18, the PSSCH DMRS is used for the 2nd stage SCI decoding as well as SL-SCH decoding, the random seed needs to be dependent on the parameters given by the 2nd stage SCI )
3GPP ‘235 does not explicitly disclose means for utilizing the sequence generator to facilitate transmitting at least a portion of the sidelink communication. 
3GPP ‘810 discloses means for utilizing the sequence generator to facilitate transmitting at least a portion of the sidelink communication (3GPP ‘810, page 5, Proposal 8: Similar to the scrambling sequence of PSCCH, the scrambling sequence of SCI stage 2 can be a gold sequence.  This design facilitates early termination of SCI stage 2 polar decoding in case of miss detection of PSCCH)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘810 related to utilize the sequence generator to facilitate transmitting at least a portion of the sidelink communication and have modified the teaching of 3GPP ‘235 in order to improve transmission efficiency (Introduction)

As per claim 28, 3GPP ‘235 in view of 3GPP ‘810 disclose the apparatus of claim 27, wherein the type associated with the sidelink communication is the PTRS communication, and wherein the means for utilizing is configured to utilize the sequence generator to transmit the PTRS communication (3GPP ‘235, page 35, The 2nd stage SCI transmission is rate-matched around REs for all the possible sidelink PT-RS if MCS is not present in the 1st stage SCI)

As per claim 29, 3GPP ‘235 in view of 3GPP ‘810 disclose the apparatus of claim 28, wherein the means for initializing is configured to calculate the seed from a cyclic redundancy check (CRC) of a corresponding first stage sidelink control information (SCI) communication (3GPP ‘810, page 6, Proposal 10: The scrambling sequence for PSSCH is a gold sequence with initialization value based on SCI stage 1 CRC)

As per claim 30, 3GPP ‘235 in view of 3GPP ‘810 disclose the apparatus of claim 27, wherein the type associated with the sidelink communication is the PSFCH communication (3GPP ‘235, page 3, sidelink including SCI, PSCCH, PSSCH, PSFCH), and wherein the means for initializing is configured to select the seed based on a pre-configuration of the seed according to a corresponding resource pool (3GPP ‘810, page 3, One value of the above set is (pre)configured for the sub-channel size for the resource pool)

As per claim 31, 3GPP ‘235 in view of 3GPP ‘810 disclose the wireless communication device of claim 22, wherein the type associated with the sidelink communication is the second stage SCI communication (3GPP ‘235, page 18, the 2nd stage SCI)

As per claim 32, 3GPP ‘235 in view of 3GPP ‘810 disclose the wireless communication device of claim 31, wherein the at least one processor configured to utilize the sequence generator is configured to utilize the sequence generator to scramble coded bits of the second stage SCI communication (3GPP ‘810, page 2, Agreements: scrambling operation for the 2nd stage SCI with PSSCH)

As per claim 33, 3GPP ‘235 in view of 3GPP ‘810 disclose the wireless communication device of claim 31, wherein the at least one processor configured to initialize the sequence generator is configured to select the seed based on a pre-configuration of the seed according to a corresponding resource pool (3GPP ‘810, page 3, one value of the above set is (pre) configured for the sub-channel size for the resource pool)

As per claim 34, 3GPP ‘235 in view of 3GPP ‘810 disclose the apparatus of claim 27, wherein the type associated with the sidelink communication is the second stage SCI communication (3GPP ‘235, page 18, the 2nd stage SCI)

As per claim 35, 3GPP ‘235 in view of 3GPP ‘810 disclose the apparatus of claim 34, wherein the means for utilizing the sequence generator is configured to utilize the sequence generator to scramble coded bits of the second stage SCI communication (3GPP ‘810, page 2, Agreements: scrambling operation for the 2nd stage SCI with PSSCH)

As per claim 36, 3GPP ‘235 in view of 3GPP ‘810 disclose the apparatus of claim 34, wherein the means for initializing is configured to select the seed based on a pre-configuration of the seed according to a corresponding resource pool (3GPP ‘810, page 3, one value of the above set is (pre) configured for the sub-channel size for the resource pool)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462